WHEELEK, District Judge.
The plaintiff was a porter on one of defendant’s cars, and was accused by a passenger of picking up and keeping her poeketbook containing money. He was searched for it on the journey, and detained in the car for some time, and searched again by direction of officers of the defendant on the arrival of the train, without finding anything of the poeketbook or money. The *376principal question on the trial was whether the plaintiff, for the exoneration of himself and the defendant, voluntarily remained, and. submitted himself to the searches. This question was so submitted to the jury that no exception was tallen in behalf of the plaintiff. The evidence as to this was‘so evenly balanced that the question was a fair one for the jury, and the finding upon it does not seem to have been influenced by any prejudice or improper motive. No valid ground appears for disturbing the verdict, and the motion to set it aside must be denied. Motion to set aside verdict denied, and judgment on the verdict for defendant.